EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alan Schiavelli on 8/23/2021.

The application has been amended as follows: 

Claim 1 line 10: an integer from 2 to 50;

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record and the combination of the closest prior arts of record can be seen within the office action sent 4/14/2021. However, the examiners amendment in conjunction with the applicant’s amendment differentiates the instant claimed inventions resin as a binder from Fukumine (US 2015/0050554). Furthermore, the applicants arguments filled on 8/12/2021 are considered persuasive as to why the previously cited portion of the resin binder would not have been obvious for R2 to be modified to a monovalent hydrocarbon. Therefore, the instant claimed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/BRIAN R OHARA/Examiner, Art Unit 1724